DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Nicole Kling on March 02, 2022.
4.	The application has been amended as follows: 
Claim 13 (Currently amended). The assay of claim 1, performed by a method comprising:
contacting the biological sample with primer pairs that specifically amplify the mRNA encoding PLA2g6(L), PLA2g6(S), total PLA2g6 and/or a normalizing control gene; 
and 
measuring the level 
Cancel claim 43.
5.	Claims 1, 6, 12 and 13 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 12 and 13 are directed to patent eligible subject matter under 35 USC 101 for reasons that follow: the claims are directed to a process (Step 1: Yes); further, the claims are not directed to a judicial exception (do not set forth or describe a law of nature or a natural phenomenon) because they are limited to detecting naturally occurring factors in a biological sample obtained from a patient at risk of having Parkinson’s Disease (PD) (Step 2A: No). See 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649

March 4, 2022